Citation Nr: 1622439	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling.


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Regional Office (RO) in Manila, the Republic of the Philippines

On his May 2013 Appeal to the Board of Veterans' Appeals  (VA Form 9), the Veteran requested a Board hearing at his local RO related to his present appeal and such hearing was scheduled; however he failed to report for the hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d) , 20.704(d) (2013).

The Board remanded this matter in October 2014.  However, as discussed further below, the Board finds that further development is needed.  

In the Board's prior remand, the RO was instructed to issue a statement of the case (SOC) on the Veteran's service connection claim for erectile dysfunction.  An SOC was issued in January 2015.  However, the Veteran did not submit a substantive appeal within the appropriate time period.  Therefore, the Veteran's service connection claim for erectile dysfunction is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's October 2014 remand, the RO was instructed to afford the Veteran a VA examinations for his PTSD.  In a November 2014 letter, the Veteran was advised that he was being afforded another VA examination in conjunction with his claim and would be notified of the date and time of the examination once it had been scheduled.  The record shows that a request for a physical examination was initiated in November 2014.  A January 2015 supplemental statement of the case (SSOC) indicates that the Veteran failed to cooperate with the appointment process.  The RO tried to reach the Veteran repeatedly to confirm the appointment, but to no avail.  

However, the record reflects that the Veteran submitted a change of address form in June 2015.  Therefore, it is unclear whether the Veteran received proper notice of the date and time of the examination.  As such, another VA examination should be scheduled and the Veteran should be notified at the correct address now of record.

Accordingly, the case is REMANDED for the following actions:

1. Please afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  The Veteran should be notified of the date and time of the examination at his current address of record.  Copies of all pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

2. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




